                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-12058-RGS

              SECURITIES AND EXCHANGE COMMISSION

                                       v.

                             ROGER KNOX et al.

          ORDER ON THE MOTION OF ROGER KNOX TO MODIFY
            THE COURT’S RESTRAINING ORDER TO PERMIT
           PAYMENT OF LEGAL FEES AND LITIGATION COSTS

                               October 17, 2018

STEARNS, D.J.

      The motion will be denied. While Justice Breyer’s plurality opinion

in Luis v. United States, 136 S. Ct. 1083 (2016), holds that pretrial restraint

of untainted assets needed by a criminal defendant to pay her retained lawyer

violates her Sixth Amendment right to the assistance of counsel, the

government in Luis did not contest the legitimacy of the frozen assets at

issue. 1 I would not (at least on the present state of the pleadings), go as far

as some district courts in holding that the burden rests on a defendant to

establish that contested funds are untainted.         But at a minimum, a


      1 Although this is a civil securities enforcement action, Roger Knox is
presently detained pursuant to a criminal complaint and will almost
certainly be indicted. It is clear from his motion that his immediate concern
is representation in the criminal matter.
defendant should fairly bear the burden of production on the matter as he is

in the better position to know the innocent source of the funds, if any. This

burden Knox has failed to satisfy. 2

                                       ORDER

      For the foregoing reasons, the motion is DENIED without prejudice.

Roger Knox will have fourteen (14) days from the date of this Order to submit

competent evidence establishing a dispute of fact as to whether the funds at

issue are untainted. The showing may be made ex parte under seal.

                                       SO ORDERED.

                                       /s/ Richard G. Stearns______
                                       UNITED STATES DISTRICT JUDGE




      2 Sealed Exhibit A submitted by Knox does not satisfy that burden;
rather as the SEC argues, it tends to suggest the opposite.
                                       2
